Richard B. Meyer, Esq. Village Attorney, Saranac Lake
You have asked whether a village may appoint citizens, who do not have the status of and are not trained as peace officers, to handle crowd control, traffic control and other related duties during special events in the village.
Local governments are authorized to adopt and amend local laws that are consistent with the Constitution and general State laws in relation to the government, protection, order, conduct, safety, health and well-being of persons or property in the local government (Municipal Home Rule Law, § 10[1][ii][a][12]). In our view, a village may utilize this authority to establish a cadre of persons responsible for crowd control, traffic control and other related duties during special events in the village.
In connection with the adoption and amendment of local laws, the legislative body of a municipality may authorize the issuance of appearance tickets by public servants who, by virtue of their duties, are responsible for the enforcement of local regulations relating to, interalia, parking, safety and health (Municipal Home Rule Law, § 10[4]). In our view, this provision may be used to provide enforcement powers to employees responsible for crowd and traffic control at special events in the village.
We conclude that a village by local law may authorize the employment of persons, not having the status of police or peace officers, for crowd and traffic control during special events in the village and may grant to these persons the authority to issue appearance tickets to enforce local crowd and traffic control regulations.